Citation Nr: 0818359	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  06-07 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the request for a waiver of overpayment of death 
pension benefits was timely filed.  

2.  Entitlement to a waiver of overpayment of death pension 
benefits, in the reduced amount of $4,786.00.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
July 1946.  He died in November 2002.  The appellant is the 
surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 decision of the Committee on 
Waivers and Compromises (Committee or COWC) of the Department 
of Veterans Affairs (VA), Milwaukee, Wisconsin, Regional 
Office (RO).  

In the June 2005 decision, the Committee considered a waiver 
as to a total indebtedness of $7,968.00, and granted a 
partial waiver in the amount of $3,182.00, but determined 
that the appellant had not filed a timely application for a 
waiver of her death pension overpayment indebtedness with 
respect to the overpayment amount of $4,786.00, thereby 
denying consideration of a waiver as to that amount.  

Given the favorable disposition with respect to the issue of 
whether a waiver was timely filed, the underlying issue of 
entitlement to a waiver of recovery of the overpayment of 
death pension benefits, in the reduced amount of $4,786.00 is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if further 
action is required. 


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the appellant 
was properly notified by VA that she was charged with an 
overpayment of death pension benefits and of her right to 
request waiver of the overpayment within 180 days.

2.  The evidence is in equipoise as to whether the 
appellant's request for waiver was received by VA within 180 
days after notification of the overpayment.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of a death 
pension overpayment was timely filed and must now be 
considered as to the reduced amount of $4,786.00 not 
previously waived.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.963(b) (2007); Gilbert v. Derwinski, 1 Vet. App. 
49, (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is 
not applicable to cases involving waiver of indebtedness.  
Barger v. Principi, 16 Vet. App. 132 (2002).  Moreover, given 
the favorable outcome of this decision, no useful purpose 
would be served in pursuing the question of whether the 
appellant's claim has been adequately developed.  


Criteria

The applicable law states that a request for waiver of 
recovery of indebtedness shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness by VA to the debtor.  The 180 day period may be 
extended if the individual requesting waiver demonstrates 
that as a result of error either by VA, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  

If the requester does substantiate that there was such a 
delay in the receipt of the notice of indebtedness, the 
Chairperson of the COWC shall direct that the 180 day period 
be computed from the date of the requester's actual receipt 
of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(b).

Where VA mails a notice, there is a presumption of the 
regularity of the administrative process.  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The United 
States Court of Appeals for Veterans Claims (CAVC) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

In September 2004, the RO directed a letter to the appellant 
to inform her that because of income and unreimbursed medical 
expense changes, it had been determined that the appellant 
had been paid too much in death pension benefits.  The RO 
indicated that they would let the appellant "know shortly" 
how much she had been overpaid, and how she could repay the 
debt.  

In June 2005, the Committee at the RO issued a decision on 
waiver regarding a total overpayment indebtedness of 
$7,968.00 that was apparently comprised of two overpayment 
amounts over two distinct periods.  One overpayment, in the 
amount of $4,786.00, was ostensibly established in September 
2004, and a second, in the amount of $3,182.00, was 
reportedly based upon a period of overpayment from January 1, 
2004 through March 31, 2005.  In that decision, the Committee 
granted a partial waiver of the latter overpayment in the 
amount of $3,182.00, but determined that the appellant had 
not filed a timely application for a waiver of her death 
pension overpayment indebtedness with respect to the former 
overpayment amount of $4,786.00, thereby denying a waiver as 
to that amount.  The Committee stated that the appellant was 
notified of the original overpayment debt in September 2004, 
but the request for a waiver was not received until June 9, 
2005, which was after the expiration of the 180 day time 
limit.  (A copy of the referenced June 9, 2005 request for a 
waiver from the appellant is not contained in the claims 
file.)  

In September 2005, the appellant expressed her disagreement 
with the Committee's decision not to waive the entire amount 
of the overpayment.  She stated that she never received the 
letter from VA dated October 2004, and if she had received 
it, she would have responded by asking for a waiver.  

In the December 2005 statement of the case, the Committee 
indicated that the VA Debt Management Center (DMC) had sent 
the first demand letter to the appellant for payment of the 
overpayment debt on October 2, 2004.   The claims folder does 
not contain a copy of the referenced DMC letter, nor does it 
specify the type of letter that was reportedly sent by DMC, 
or its contents.  

The claims file does contain a signed VA Form VAF 4-661a., 
Debt Management Center Referrals for Committee on Waivers and 
Compromises, on which the $4,786.00 overpayment is 
referenced.  On that form, there is an indication that the 
"First Letter Sent," was on October 2, 2004.  There is, 
however, no indication as to where the letter was sent, or 
what information it contained.  There is no certification of 
the authenticity or accuracy of the statement, and no 
indication as to the identity or official position of the 
person signing the form.  

The claims file contains no other information from DMC that 
indicates the date and type of notice that was directed to 
the appellant regarding the overpayment in question.  

Analysis

The pertinent facts of this case are the appellant's 
assertions that she was not provided notice of the original 
overpayment in the amount of $4,786.00, or her right to 
request a waiver; and the uncertified statement signed by an 
individual purported to be from DMC asserting that notice of 
the overpayment was first sent to the appellant on October 2, 
2004.  There is no evidence as to the type of notice that was 
sent by DMC to the appellant, including whether it included 
notice of the requirement that a request for a waiver of the 
overpayment be sent within 180 days.  

Although the holding in Mindenhall v. Brown, 7 Vet. App. 271 
(1994) grants considerable leeway to VA for purposes of 
filling in administrative details where VA mails notices to 
claimants, it does not support the belief that the 
presumption of the regularity of the administrative process 
extends to the type and quality of the notice sent.  
Additional pertinent evidence must be provided before such 
conclusions can be drawn, particularly in the face of a 
dispute over such facts.  In other words, absent evidence 
that the appellant was provided not only with notice of the 
overpayment debt, but also notice of the requirement that a 
request for a waiver of the overpayment be sent within 180 
days, the Board cannot presume that such pertinent notice was 
sent to the appellant.  

Although the specific document is not of record, it is clear 
that the appellant did request a waiver of her overpayment 
debt in June 2005.  Given that the appellant has asserted 
that she never received notice of the original overpayment 
debt (including her rights to request a waiver) until just 
before she requested a waiver, and that there is no certified 
evidence from VA as to the type of notice that was sent to 
her prior to her June 2005 waiver request, the Board finds 
that there is an approximate balance of positive and negative 
evidence as to the question of whether the appellant did file 
a waiver request within 180 days of her receipt of notice of 
the debt.  

As the evidence is in equipoise as to the issue of whether a 
timely waiver request has been filed, the benefit of the 
doubt must be given to the claimant and it must be concluded 
that her request for a waiver was timely filed.  Gilbert, 1 
Vet. App. at 53.  Her appeal must be granted on that basis.  
It is now incumbent upon the Committee to develop and 
consider the appellant's request for a waiver of the 
remaining overpayment debt of $4,786.00.  


ORDER

The request for a waiver of overpayment of death pension 
benefits was timely filed; to that extent the appeal is 
granted.  


REMAND

There remains for consideration the question of entitlement 
to a waiver of the remainder of the overpayment of death 
pension benefits not heretofore waived, in the reduced amount 
of $4,786.00.  In her September 2005 notice of disagreement 
with that decision, the appellant not only disputed the issue 
of the timeliness of her request for a waiver, she also 
expressed her disagreement with the Committee' s decision not 
to waive the entire amount of the overpayment.  When there 
has been an initial RO (or in the case, Committee) 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, the appellant is entitled to a 
statement of the case (SOC), and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398, 408-10 (1995); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In granting the partial waiver to the appellant in its June 
2005 decision, the Committee determined that the appellant's 
fault was minimal, and that collection of the debt would 
impose an undue hardship upon her.  It is important to note 
that the fault of the debtor versus the fault of VA, and 
whether the collection of a debt by VA would impose an undue 
hardship upon a debtor constitutes some of the most important 
elements for consideration in a decision as to whether an 
overpayment debt should be waived under the principles of 
equity and good conscience.  38 C.F.R. § 1.965 (2007).  It is 
noted in that regard that the claims file does not contain a 
financial status report from the appellant.  A current 
financial status report would be pertinent to the question of 
whether collection of the remaining debt would impose an 
undue hardship upon her.  Consequently, additional 
development is also necessary in this case.  

This case is REMANDED to the RO for the following:

1.  After performing all necessary 
development to include a request for a 
current financial status report from the 
appellant, the RO or the Committee on 
Waivers and Compromises at the RO should 
consider all of the evidence of record 
and adjudicate the issue of whether the 
appellant is entitled to a waiver of the 
remainder of the overpayment not 
previously waived in the reduced amount 
of $4,786.00.  

2.  If a complete grant of the claim 
remains denied, the appellant should be 
provided a statement of the case.  The 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue noted above.  If a waiver is denied, 
the Committee should explain the reasons 
and bases for that decision, specifically 
addressing the principles of equity and 
good conscience, in accordance with 
38 C.F.R. § 1.965(a) (2007).  The 
appellant must be advised of the time 
limit in which he may file a substantive 
appeal. 38 C.F.R. § 20.302(b) (2007).  

Then, only if the appeal is timely 
perfected, the issue should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  No 
action by the appellant is required until she receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




	______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


